Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of claim 1, the phrase “the response” lacks antecedent basis. On lines 8-9 of claim 1, the phrase “for detecting waveform pulses from the at least one output signal from the at least one sensor” should be changed to –for detecting waveform pulses from each output signal generated from each at least one sensor—so as to use the same terminology as recited on lines 5-6 of claim 1. On line 9 of claim 1, the “waveform pulses” are indefinite since it is not clear what these pulses represent. Do the waveform pulses represent a detected fluorescence emission or a detected light scattering produced from the sperm cells as they pass by and are interrogated by the beam of electromagnetic radiation in each flow cytometry unit? On lines 9-10 of claim 1, the phrase “extracting features in the detected waveform pulses” is indefinite since it is not clear what constitutes “an extracted feature” of the waveform pulses. Without knowing this information, one of ordinary skill in the art would not know whether they are infringing on the recited system. Do the “extracted features” of the waveform pulses constitute things such as a pulse width, a pulse height, a pulse area, etc.? Claim 1 is also indefinite since it is not clear how the system is used for classifying sperm cells. Are the waveform pulses which are discriminated as a function of their extracted features used to classify and sort sperm cells in the stream of fluid containing the sperm cells? On the last line of claim 1, the phrase “as a function of their extracted feature” should be changed to -- as a function of their extracted features—so as to use the same terminology recited on lines 9-10 of claim 1. 
On lines 2-3 of claim 2, the phrase “the average power output of a laser” lacks antecedent basis. 
On lines 1-2 of claim 7, the phase “the fluorescence intensity” lacks antecedent basis. 
On lines 1-2 of claim 12, the phrase “said information” lacks antecedent basis. 
On line 1 of claim 13, the phrase “the information” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9 and 12-17 of U.S. Patent No. 7,758,811 in view of Leary (US 2003/0009470). Claims 1-3, 5-7, 9 and 12-17 of U.S. Patent No. 7,758,811 recite a multi-channel system for classifying sperm cells according to one or more characteristics of the sperm cells comprising a plurality of flow cytometry units each of which is operable to provide sex sorted sperm from a mixture of sperm cells by interrogating a stream of fluid containing the sperm cells using a beam of electromagnetic radiation, and at least one sensor associated with each flow cytometry unit that is operable to generate an output signal indicative of at least one characteristic of the sperm cells, wherein the units share an integrated platform comprising a common processor for receiving and processing at least one output signal from the at least one sensor of each flow cytometry unit. Claims 1-3, 5-7, 9 and 12-17 of U.S. Patent No. 7,758,811 also recite that the integrated platform comprises a common source of pulsed electromagnetic radiation that produces a plurality of laser pulses, each pulse having a peak power that is greater than an average power of a laser and a wavelength in a range of about 350-370 nm, that the laser emits pulses having a width of about 1-100 picoseconds at a pulse frequency of about 50-150 MHz at a power of about 50-500 milliwatts, that the common source of pulsed electromagnetic radiation comprises a single pulsed laser beam, that the system further comprises a beam splitting system for splitting the single pulsed laser beam into multiple beams and directing the multiple beams into optics systems of each flow cytometry unit, that the integrated platform further comprises a common housing, wherein the flow cytometry units comprise interchangeable modules removably mounted in the housing, that the processor is operable to indicate fluorescence intensity measured by each unit, that the processor is operable to indicate a decision boundary used by each unit for discriminating between sperm cells, that the flow cytometry units operate in parallel, that the integrated platform further comprises a common input for controlling operation of the flow cytometry units, that the plurality of flow cytometry units comprise a jet-in-air droplet sorting flow cytometry unit, that the common processor receives and processes information to permit evaluation of the operation of one unit relative to another unit, and that the processor is operable to process information in real time.  Claims 1-3, 5-7, 9 and 12-17 of U.S. Patent No. 7,758,811 fail to recite that the common processor detects waveform pulses from the output signals from each sensor in the flow cytometry units, extracts features in the detected waveform pulses, and discriminates the detected waveform pulses as a function of their extracted features in order to discriminate and classify sperm cells according to one or more unique characteristics of the sperm cells. 
Leary teaches of a system for sorting particles such as cells into different populations using flow cytometry.  The system uses a mathematical model in the form of a subtractive clustering algorithm upon extracted features of waveform pulses in order to classify the cells according to one or more characteristics.  The system comprises a source of electromagnetic radiation that interrogates a stream of cells in a flow cytometer with a light beam, and a sensor for measuring fluorescence and light scatter produced from the cells which have been stained with a fluorescent dye.  The fluorescence and light scatter emitted from the cells are inherently in the form of waveform pulses, and features such as distinctive pulse peak heights, pulse peak widths, pulse peak shapes, pulse peak amplitudes, etc. are extracted from the waveform pulses.  The extracted features of the waveform pulses are subjected to the subtractive clustering algorithm, and the results are used to determine the probability of each cell belonging to a population "A" or a population "B".  A sort decision boundary for sorting the different populations of cells is then established using multivariate statistical classifiers.  The decision boundary may be a look-up table linked to sort decision hardware.  The particles are present in a liquid jet stream that reaches a point in the flow cytometer where the jet stream breaks into discrete droplets, wherein each droplet contains a particle of population "A" or population "B".  The extracted features of the waveform pulses subjected to the subtractive clustering algorithm and the sort decision boundary are used to determine whether each droplet contains a desired particle or not.  If a droplet contains a desired particle, then it is charged with an electrical charge whereas a droplet not containing a desired particle is not charged.  The charged and uncharged droplets are sorted electrostatically into appropriate recovery vessels using charged deflection plates.  In this manner, sorted droplets containing the desired population of cells are obtained.   See Figures 8-9 and paragraphs 0003, 0009, 0017, 0044-0045, 0048-0050 and 0126-0134 in Leary.  
Based upon the combination of Claims 1-3, 5-7, 9 and 12-17 of U.S. Patent No. 7,758,811 and Leary, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the common processor recited in the claims 1-3, 5-7, 9 and 12-17 of U.S. Patent No. 7,758,811 to detect waveform pulses from the output signals from each sensor in the flow cytometry units, extract features in the detected waveform pulses, and discriminate the detected waveform pulses as a function of their extracted features in order to discriminate and classify sperm cells according to one or more unique characteristics of the sperm cells since Leary teaches that the extraction of features such as pulse height, pulse width, etc. of waveform pulses detected with a sensor in a flow cytometry system serves to help discriminate and classify different types or populations of cells having different characteristics from one another.  
Claims 1-5 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11, 13 and 17 of U.S. Patent No. 9,040,304 in view of Leary (US 2003/0009470). For a teaching of Leary, see previous paragraphs in this Office action. Claims 1, 3-9, 11, 13 and 17 of U.S. Patent No. 9,040,304 recite a multi-channel system for classifying sperm cells according to one or more characteristics of the sperm cells comprising a plurality of flow cytometry units each of which is operable to provide sex sorted sperm from a mixture of sperm cells by interrogating a stream of fluid containing the sperm cells using a beam of electromagnetic radiation, and at least one sensor associated with each flow cytometry unit that is operable to generate an output signal indicative of at least one characteristic of the sperm cells, wherein the units share an integrated platform comprising a common processor for receiving and processing at least one output signal from the at least one sensor of each flow cytometry unit. Claims 1, 3-9, 11, 13 and 17 of U.S. Patent No. 9,040,304  also recite that the integrated platform comprises a common source of electromagnetic radiation that produces a single laser beam, that the system further comprises a beam splitting system for splitting the single pulsed laser beam into multiple beams and directing the multiple beams into optics systems of each flow cytometry unit, that the processor is operable to indicate fluorescence intensity measured by each unit, that the processor is operable to indicate a decision boundary used by each unit for discriminating between sperm cells, that the flow cytometry units operate in parallel, that the integrated platform further comprises a common input for controlling operation of the flow cytometry units, that the plurality of flow cytometry units comprise a jet-in-air droplet sorting flow cytometry unit, that the common processor receives and processes information to permit evaluation of the operation of one unit relative to another unit, and that the processor is operable to process information in real time. Claims 1, 3-9, 11, 13 and 17 of U.S. Patent No. 9,040,304  fail to recite that the common processor detects waveform pulses from the output signals from each sensor in the flow cytometry units, extracts features in the detected waveform pulses, and discriminates the detected waveform pulses as a function of their extracted features in order to discriminate and classify sperm cells according to one or more unique characteristics of the sperm cells. 
Based upon the combination of claims 1, 3-9, 11, 13 and 17 of U.S. Patent No. 9,040,304 and Leary, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the common processor recited in the claims 1, 3-9, 11, 13 and 17 of U.S. Patent No. 9,040,304 to detect waveform pulses from the output signals from each sensor in the flow cytometry units, extract features in the detected waveform pulses, and discriminate the detected waveform pulses as a function of their extracted features in order to discriminate and classify sperm cells according to one or more unique characteristics of the sperm cells since Leary teaches that the extraction of features such as pulse height, pulse width, etc. of waveform pulses detected with a sensor in a flow cytometry system serves to help discriminate and classify different types or populations of cells having different characteristics from one another.  
Claims 1-2 and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-15 and 17 of U.S. Patent No. 9,377,390 in view of Leary (US 2003/0009470). For a teaching of Leary, see previous paragraphs in this Office action. Claims 1-9, 12-15 and 17 of U.S. Patent No. 9,377,390 recite a multi-channel system for classifying sperm cells according to one or more characteristics of the sperm cells comprising a plurality of flow cytometry units each of which is operable to provide sex sorted sperm from a mixture of sperm cells by interrogating a stream of fluid containing the sperm cells using a beam of electromagnetic radiation, and at least one sensor associated with each flow cytometry unit that is operable to generate an output signal indicative of at least one characteristic of the sperm cells, wherein the units share an integrated platform comprising a common processor for receiving and processing at least one output signal from the at least one sensor of each flow cytometry unit. Claims 1-9, 12-15 and 17 of U.S. Patent No. 9,377,390 also recite that the integrated platform comprises a common source of electromagnetic radiation that produces a single laser beam, that the system further comprises a beam splitting system for splitting the single pulsed laser beam into multiple beams and directing the multiple beams into optics systems of each flow cytometry unit, that the integrated platform further comprises a common housing, wherein the flow cytometry units comprise interchangeable modules removably mounted in the housing, that the processor is operable to indicate fluorescence intensity measured by each unit, that the processor is operable to indicate a decision boundary used by each unit for discriminating between sperm cells, that the flow cytometry units operate in parallel, that the integrated platform further comprises a common input for controlling operation of the flow cytometry units, that the plurality of flow cytometry units comprise a jet-in-air droplet sorting flow cytometry unit, that the common processor receives and processes information to permit evaluation of the operation of one unit relative to another unit, and that the processor is operable to process information in real time. Claims 1-9, 12-15 and 17 of U.S. Patent No. 9,377,390 fail to recite that the common processor detects waveform pulses from the output signals from each sensor in the flow cytometry units, extracts features in the detected waveform pulses, and discriminates the detected waveform pulses as a function of their extracted features in order to discriminate and classify sperm cells according to one or more unique characteristics of the sperm cells. 
Based upon the combination of claims 1-9, 12-15 and 17 of U.S. Patent No. 9,377,390
and Leary, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the common processor recited in the 1-9, 12-15 and 17 of U.S. Patent No. 9,377,390 to detect waveform pulses from the output signals from each sensor in the flow cytometry units, extract features in the detected waveform pulses, and discriminate the detected waveform pulses as a function of their extracted features in order to discriminate and classify sperm cells according to one or more unique characteristics of the sperm cells since Leary teaches that the extraction of features such as pulse height, pulse width, etc. of waveform pulses detected with a sensor in a flow cytometry system serves to help discriminate and classify different types or populations of cells having different characteristics from one another.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro et al (article from Cytometry, vol. 41983, pages 11-19, submitted in the IDS filed on August 19, 2021) in view of Leary et al (US 2003/0009470) and Johnson (US 5,135,759). For a teaching of Leary, see previous paragraphs in this Office action.
Shapiro et al teach of a multi-station, multiparameter flow cytometer system for analyzing and sorting mixed cell populations.  In one embodiment, Shapiro et al teach of a system comprising multiple flow cytometry units, wherein each flow cytometry unit comprises a flow channel for directing a fluid stream containing particles to be sorted there through.  The system comprises a common source of electromagnetic radiation that is a single beam from an ion laser for illuminating the several flow cytometers.  A beam splitter is used to produce two or more beams from an incoming beam, and the split beams are used to illuminate stained cells flowing through the flow channels of each flow cytometer.  Shapiro et al teach that the flow chambers of the cytometers can be of the jet-in-air droplet-generation type.  In addition, Shapiro et al teach that a common processor such as a computer is used to evaluate the analog signals and data measured on each of the cytometers.  Shapiro et al teach that the multiple flow cytometers are part of an integrated platform located on a common table housing.  The flow cytometers are configured to operate in parallel in order to sort particles in each of the fluid streams flowing through the flow channels.  The common processor serves to provide an indication of the fluorescence intensity measured by each flow cytometry unit, and receives and processes information from each flow cytometry unit in real time.  See the abstract, and pages 16 and 19 in Shapiro et al.   Shapiro et al fail to teach that the common processor of the system detects waveform pulses from the output signals from each sensor in the flow cytometry units, extracts features in the detected waveform pulses, and discriminates the detected waveform pulses as a function of their extracted features in order to discriminate and classify different types of cells according to one or more unique characteristics of the cells. Shapiro et al also fail to teach that the particles which are analyzed and sorted in the flow cytometry units can be sperm cells.  
Johnson et al teach of a flow cytometry sorting system for sorting X and Y-chromosome-bearing sperm cells.  Stained sperm cells are passed through a flow channel of a flow cytometer and interrogated by an excitation light source.  Fluorescence signals from the stained sperm cells are measured with a detector in order to measure the DNA content of the sperm cells.  A cell sorting means serves to sort and separate the sperm cells having a DNA content corresponding to a desired chromosome from sperm cells not having the desired chromosome.  See the abstract and claims of Johnson.  
Based upon the combination of Shapiro et al, Leary and Johnson, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the common processor in the system taught by Shapiro et al to detect waveform pulses from the output signals from each sensor in the flow cytometry units, extract features in the detected waveform pulses, and discriminate the detected waveform pulses as a function of their extracted features in order to discriminate and classify cells according to one or more unique characteristics of the cells since Leary teaches that the extraction of features such as pulse height, pulse width, etc. of waveform pulses detected with a sensor in a flow cytometry system serves to help discriminate and classify different types or populations of cells having different characteristics from one another. It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the multi-channel system taught by Shapiro et al containing multiple flow channels in multiple flow cytometry units for analyzing and sorting sperm cells since Johnson teaches that it is known in the art to analyze and sort sperm cells using a flow cytometry system, and thus, one of ordinary skill in the art would fully expect the multiple flow cytometry units in the system taught by Shapiro et al to be able to sort and separate desired sperm cells from undesired sperm cells.  With regards to claim 6, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to render each of the cytometry units taught by Shapiro et al as an interchangeable module in the common housing of the system so as to allow one of the units to be replaced when it is not working properly without having to replace or shut down the entire analysis system, thus allowing a more efficient operation of the system.  With regards to claims 8 and 12, it would have been obvious to one of ordinary skill in the art to operate the processor taught by Shapiro et al to output information related to a decision boundary used by each cytometry unit to discriminate between particles and information related to the operation of one unit in relation to another unit since these are common control parameters in a flow cytometer controlled by a processor that provide an indication to an operator of the cytometer as to whether it is operating properly to sort particles and the criteria used to sort the particles.  
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro et al in view of Leary and Johnson as applied to claims 1 and 6-13 above, and further in view of Piper et al (WO 02/08120, submitted in the IDS filed on August 19, 2021). For a teaching of Shapiro et al, Leary, and Johnson, see previous paragraphs in this Office action. Shapiro et al fail to teach that the integrated platform containing the multiple flow cytometry units has a common source of pulsed electromagnetic radiation that serves to provide a light radiation beam to each cytometry unit.  
	          Piper et al teach of a flow cytometer having a pulsed laser source for illuminating a stream of cells.  A method of flow cytometry taught by Piper et al comprises the steps of producing a single file of cells through a region of a flow cytometer, shining a pulsed laser beam of pulse repetition frequency and diameter onto the region, collecting scattered and fluorescent light emitted by the cells in the region, and analyzing the collected light with a pulse height analyzer.  Piper et al teach that the advantages of using a pulsed laser in a flow cytometry system include reliability, low power requirements, compact size, low cost, high instantaneous illumination intensities that give high signal levels, relaxed beam focusing requirements, good beam uniformity and wavelength versatility.  Piper et al also teach that the light beam from a pulsed laser in a flow cytometry system can be split with a beam splitter.  See the abstract and pages 2-3 and 7 of Piper et al.  
	Based upon the combination of Shapiro et al, Leary, Johnson and Piper et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use a common source of pulsed electromagnetic radiation for providing an illumination light beam to each of the multiple flow cytometry units taught in the system of Shapiro et al. since Piper et al teach of the multiple advantages of using a pulsed laser beam in a flow cytometry system including better reliability, low power requirements, compact size, low cost, high instantaneous illumination intensities that give high signal levels, relaxed beam focusing requirements, good beam uniformity and wavelength versatility. With regards to claims 2-3, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to adjust the power, the wavelength, the width and the pulse frequency of the laser pulses provided by the source of electromagnetic radiation in the system taught by the combined teachings of Shapiro et al, Leary, Johnson and Piper et al to those values recited in claims 2-3 since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or desired values of result effective parameters used in a system, such as the power, wavelength, width and pulse frequency of laser pulses produced by a source of electromagnetic radiation in a flow cytometer system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Durack et al (US 8,637,318) who teach of a multi-channel method for classifying particles using a plurality of flow cytometry units; Durack et al (US 8,198,093) who teach of a method of sorting particles in a flow cytometer using a mathematical model based upon extracted features of waveform pulses; and Durack et al (US Patent nos. 7,943,384, 8,206,989, 8,535,938, 8,748,183, 10,100,278 and 11,104,880) which all correspond to the different parent applications related to this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 3, 2022